OPINION
By PHILLIPS, J.
The sole question presented to this court by defendant’s appeal on questions of law from the judgment of the court of common pleas entered upon a jury verdict returned for defendant are whether the trial judge erred prejudicially to defendant by granting plaintiff a new trial, and whether the order appealed from is a final appealable order.
About 1:00 A. M. on the morning of December 4, 1952, plaintiff was operating an automobile in a southerly direction and defendant’s agent was operating a tractor and two trailers in a northerly direction on Market Street Extension in Boardman Township, Mahoning County, Ohio.
The operators of the respective vehicles and their witnesses testified that at the time the vehicles collided each driver was operating his respective vehicle legally on his right hand side of such highway, and that the operator of the other vehicle crossed the center line thereof causing a collision of such vehicles and damage to plaintiff’s vehicle.
The trial judge granted plaintiff a new trial “on authority of 39 O. Jur. 935” for “unreasonable repetition and overemphasis of Durden of proof in his “general charge.”
*334Assuming, but not deciding, that the sustaining of ■ plaintiff’s motion for a new trial was a final appealable order, and reviewing the charge of the trial judge we concur in his finding that in his general charge he unreasonably repeated and overemphasized the burden of proof to plaintiff’s prejudice, and conclude there was no error nor abuse of discretion upon the part of the court in granting such motion for new trial.
The judgment of the court of common pleas is affirmed.
GRIFFITH, PJ, NICHOLS, J, concur.